           Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 GABRIEL PEEPLES,

                Plaintiff,
                                             Civil Action No.: 3:20-cv-30144-KAR
 v.

 CLINICAL AND SUPPORT
 OPTIONS, INC.,

                Defendant.


               MEMORANDUM IN SUPPORT OF OPPOSITION TO PLAINTIFF’S
                   MOTION FOR TEMPORARY RESTRAINING ORDER

                                        I. Introduction

       Gabriel Peeples (“Peeples” or “Plaintiff”) is a 31-year-old, non-obese person in

good overall health. He wants to work from home because he has moderate asthma

and is concerned that he may be exposed to COVID-19 at work. To accommodate their

health concern, his employer, CSO, has taken many reasonable precautions to ensure

Peeples and their1 co-workers are safe from exposure to COVID-19. CSO has made

Peeples’ workplace safer than going to the grocery store.

       Peeples has filed suit and the instant motion for temporary restraining order

(“TRO”) because they believe that CSO is legally obligated to grant his wish to work

from home. Peeples is wrong and so they cannot meet their burden of establishing a

strong likelihood of success on the merits. Peeples also has not made the requisite




       1
          The undersigned will refer to Plaintiff by their preferred pronouns of they/them. Any
failure to do so herein is unintentional.
           Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 2 of 11



showing of irreparable harm if his wish to work from home is not granted.

Consequently, Plaintiff’s TRO motion should be denied.

                                    II. Statement of Facts

       CSO provides essential behavioral health services throughout western and

central Massachusetts through a variety of programs including its Center for

Community Resilience after Trauma (“CCRT”) in Greenfield, Massachusetts. (Affidavit

of Melody Arsenault at ¶ 3 (hereinafter “Arsenault Affdvt. ¶ _”))

       CSO hired Peeples for a management position as Assistant Program Manager

for CCRT although he had no prior management experience. He started work on March

2, 2020, at CSO’s offices located at One Arch Place in Greenfield where he was

expected to report for work every work day. (Arsenault Affdvt. ¶¶ 4-5)

       COVID-19

       CSO was not covered by the state’s March 10, 2020 state of emergency

declaration because it is an essential service provider, but it wanted to mitigate risk to

its employees and the people it serves. CSO directed all employees who could feasibly

work from home (“telework”) to do so. Peeples began to work from home on March 18,

2020. Unlike many employers, CSO did not furlough or layoff any employees as a

result of the pandemic. (Arsenault Affdvt. ¶¶ 6-8)

       The May “Re-Opening”2

       CSO has implemented the workplace safety rules on social distancing, hygiene

protocols, staffing and operations, and cleaning and disinfecting that were contained in




       2
           CSO never closed its offices or programs.

                                                -2-
            Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 3 of 11



Governor Baker’s May 18, 2020 order on the phased re-opening of workplaces which it

communicated to Peeples and all of its other employees. (Arsenault Affdvt. ¶¶ 9-10)

       Safety Precautions Taken at Arch Place

       CSO took a host of COVID-19 related safety measures at One Arch Place, a

three-story office building it owns and manages, including, but not limited to:

       a.       Implementing and enforcing a mask mandate;

       b.       Directing its professional cleaning contractor to more deeply clean its

                offices at night;

       c.       Directing its onsite management to clean and disinfect during the work

                day;

       d.       Installing a “hospital-grade” air filtration system throughout the building;

       e.       Making UV light sanitizing wands available to employees to disinfect

                surfaces as needed;

       f.       Providing all staff, including Peeples, with access to KN95 masks, surgical

                masks, hand sanitizer, sanitizing wipes, gloves, etc.; and

       g.       Directing all employees to follow government guidance to socially

                distance, avoid close contact with others, and practice vigilant sanitation.

(Arsenault Affdvt. ¶¶ 11-19)

       CSO also made a series of accommodation for Peeples in particular. It provided

Peeples with a new, separate, private work space in the CCRT program area on the

second floor, which they selected. And, as recently as last week, offered a different

work space on the first floor. CSO gave him an air purifier for his office. It has also




                                               -3-
        Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 4 of 11



offered Peeples the use of accrued time or a personal leave of absence if they felt that

they did not wish to return to the office. (Arsenault Affdvt. ¶¶ 21-25)

       CSO needs managers on-site to ensure that its programs can efficiently operate.

Managers must be on-site to enforce agency rules, including COVID-19 safety rules.

Due to the unpredictable nature and increase in acuity of the needs of the agency’s

clients during this time, the agency must have the ability for in-person response, which

is a function currently being provided by managers.

       CCRT, Peeples program, which serves victims of crime, has not been able to

operate as designed due lack of in-person staff who can conduct groups, like Peeples,

or can, more generally, work in-person with external community partners such as law

enforcement, hospitals, and mental health providers. (Arsenault Affdvt. ¶¶ 33-36)

Other CSO Managers with serious health conditions are working onsite successfully

with accommodations at Arch Place. One of them also has asthma but is working

COVID-19 free, to date, on site. (Arsenault Affdvt. ¶¶ 27-31)

       Alleged Harm to Peeples

       CSO is following the applicable general and specific state guidance on how to

reduce COVID-19 risk in the workplace. If CSO wanted to get rid of Peeples it had a

golden opportunity to do so when he tendered his resignation when he did not get his

wish to work from home. It didn’t do so and it allowed Peeples to rescind his hasty

resignation. Clinicians, like Peeples, may be hard to recruit but that does not mean they

get to dictate the terms and conditions of their employment, particularly where their

demands are unreasonable. (Arsenault Affdvt. ¶¶ 38-42)




                                            -4-
        Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 5 of 11



       Greenfield and Franklin County are relatively safe places from a COVID-19

standpoint. (Arsenault Affdvt. ¶ 45) And Arch Place is likely even safer because of the

safety precautions CSO has put in place there. Fortunately, those efforts have resulted

in no COVID-19 exposure or infection there. (Arsenault Affdvt. ¶ 46) With continued

vigilance, CSO intends to keep it that way.

                                   III. Legal Argument

       This record does not support granting the instant motion because it is essential to

CSO that its managers work in person in order to enforce its polices and provide in

person services, where necessary. CSO did grant Peeples their preferred

accommodation of telework for more than three months but can no longer do so without

significantly impairing its ability to fulfil its mission. CSO knows better than Peeples

what functions are essential to his position, after all, Peeples was only in the position for

two weeks before they began their telework accommodation.

       Our disability discrimination laws do not guarantee that disabled workers be

granted the accommodation that they want if their employer provides the

accommodation they need. See Enica v. Principi, 544 F.3d 328, 342, 2008 BL 223307,

11 (1st Cir. 2008) (employer need not grant the accommodation of choice but is

required to engage in good faith to find another reasonable accommodation). Peeples’

claims to need a workplace where the risk of COVID-19 transmission has been

mitigated as much as reasonable possible. CSO has done that. “A reasonable

accommodation” [is one that “‘enable[s] a qualified individual with a disability to perform

the essential functions of [his] position’”]. Bostick v. Smith & Wesson Corp., 2017 BL




                                              -5-
        Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 6 of 11



165509, 10 (D. Mass. Apr. 25, 2017) (citations omitted). CSO has satisfied its

obligation under the ADA and Chapter 151B.

       A.     Peeples Is Unlikely To Succeed On The Merits.

       To state a prima facie case of disability discrimination based on a failure to

accommodate, Peeples must establish that “(1) [they] suffers from a disability or

handicap, as defined by the ADA and Chapter 151B, that (1) they are handicapped

person within the meaning of the statute; (2) they are qualified to perform the essential

functions of the job with or without reasonable accommodation; and (3) CSO knew of

his disability but did not reasonably accommodate it upon a request. See Zemrock v.

Yankee Candle Co., 2017 BL 37213, 5 (D. Mass. Feb. 07, 2017). Peeples has failed to

satisfy their burden.

       CSO is not legally obligated to extend Peeples’ temporary telework

accommodation for a third time because continuing to excuse Peeples from essential

job functions would significantly impair CSO’s operations. CSO approved Peeples first

two requests to telework from mid-March to early July. (See generally, Verified

Complaint at ¶¶ 61-121). CSO does not need to accommodate a disability by

jettisoning essential job functions, like being on site to enforce policies and helping

clients in person. Laurin v. Providence Hosp., 150 F.3d 52 , 56 (1st Cir. 1998); see

also Dziamba v. Warner & Stackpole LLP, 56 Mass. App. Ct. 397 , 778 N.E.2d

927, 933 (Mass. App. Ct. 2002) (employers need not make substantial changes in the

standards of a job to fulfill their obligation to reasonably accommodate). Peeples’

request for indefinite telework would substantially change his job.




                                             -6-
           Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 7 of 11



       Peeples argues that his temporary telework accommodation should be resumed

because, in part, it was previously afforded him and it worked well in his estimation.

The EEOC addressed this issue in its pandemic-related guidance entitled What You

Should Know About COVID-19 and the ADA, the Rehabilitation Act, and Other EEO

Laws.3 In Section D relating to the duty to reasonably accommodate the following

question and answer is found:

       D.15. Assume that an employer grants telework to employees for the
       purpose of slowing or stopping the spread of COVID-19. When an
       employer reopens the workplace and recalls employees to the
       worksite, does the employer automatically have to grant telework as a
       reasonable accommodation to every employee with a disability who
       requests to continue this arrangement as an ADA/Rehabilitation Act
       accommodation? (9/8/20; adapted from 3/27/20 Webinar Question 21)

       No. Any time an employee requests a reasonable accommodation, the
       employer is entitled to understand the disability-related limitation that
       necessitates an accommodation. If there is no disability-related limitation
       that requires teleworking, then the employer does not have to provide
       telework as an accommodation. Or, if there is a disability-related limitation
       but the employer can effectively address the need with another form of
       reasonable accommodation at the workplace, then the employer can
       choose that alternative to telework.

       To the extent that an employer is permitting telework to employees because
       of COVID-19 and is choosing to excuse an employee from performing one
       or more essential functions, then a request—after the workplace reopens—
       to continue telework as a reasonable accommodation does not have to be
       granted if it requires continuing to excuse the employee from performing an
       essential function. The ADA never requires an employer to eliminate an
       essential function as an accommodation for an individual with a disability.

       The fact that an employer temporarily excused performance of one or more
       essential functions when it closed the workplace and enabled employees to
       telework for the purpose of protecting their safety from COVID-19, or
       otherwise chose to permit telework, does not mean that the employer
       permanently changed a job’s essential functions, that telework is always a
       feasible accommodation, or that it does not pose an undue hardship. These
       are fact-specific determinations. The employer has no obligation under the

       3
          https://www.eeoc.gov/wysk/what-you-should-know-about-covid-19-and-ada-
rehabilitation-act-and-other-eeo-laws

                                            -7-
           Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 8 of 11



       ADA to refrain from restoring all of an employee’s essential duties at such
       time as it chooses to restore the prior work arrangement, and then
       evaluating any requests for continued or new accommodations under the
       usual ADA rules.

This guidance4, though not binding on this Court, reaffirms that the reasonable

accommodation analysis still turns on an assessment of essential job functions and

reaffirms that an employer need not forego essential job functions to accommodate.

       Peeples has merely set out the possibility of success of the merits rather than the

“strong likelihood” that our law requires. See, Respect Maine PAC, 622 F.3d 13. 15 (1st

Cir. 2010) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 21 (2008)).

Peeples failure to show a strong likelihood of success on the merits – particularly where

he has presented no current medical information supporting the request to work from

home due to his asthma – spells doom for the instant motion because “[t]hough each

factor is important, we keep in mind that “[t]he sine qua non of this four-part inquiry is

likelihood of success on the merits: if the moving party cannot demonstrate that he is

likely to succeed in his quest, the remaining factors become matters of idle curiosity.”

Sindicato Puertorriqueño de Trabajadores Local 1996 v. Fortuño, 699 F.3d 1, 10, 2012

BL 275489, 7 (1st Cir. 2012), quoting New Comm Wireless Servs., Inc. v. SprintCom,

Inc., 287 F.3d 1, 9 (1st Cir. 2002).

       B.      Plaintiff Will Not Suffer Irreparable Harm If Not Allowed to Telework.

       Because Peeples has not met their burden to demonstrate a strong likelihood of

success on the merits, this Court need not need to reach the other factors in

determining whether to issue a temporary restraining order. See Lewis v.


       4
         The MCAD does not appear to have issued any COVID-19 related guidance bearing on
the duty to reasonable accommodation under M.G.L. ch. 151B.


                                             -8-
           Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 9 of 11



Spaulding, 2018 BL 424794, 4 (D. Mass. Nov. 16, 2018). CSO addresses the

irreparable harm factor in case the Court does not share this view.

       Plaintiff is under no imminent threat of irreparable harm. None of the “parade of

horribles” predicted by Plaintiff is likely to occur in the near future. For instance, Plaintiff

predicted that he would “presumably” be fired if he did not report to his Arch Place office

on September 8. He wasn’t. If fired, he contends that he would lose health care

coverage. The Affordable Care Act ensures that he wouldn’t. He further warns that he

would join the long-term unemployed although he works in a high demand position and

has an impressive background. Finally, Plaintiff warns that they could lose his housing

even though he would be eligible for unemployment assistance and there is a

foreclosure and eviction moratorium in effect in Massachusetts until October 18, 2020.5

(See generally, Plaintiff’s Memo at pp. 14-15.) Even if any of these speculative events

occurred, they would not be irreparable as each could be remedied by monetary

damages awarded at trial. Plaintiff has an adequate remedy at law. Injunctive relief is

both unnecessary and inappropriate here.

       The First Circuit Court of Appeals has noted that employment disputes often do

not rise to the level of irreparable harm. Ralph v. Lucent Techs., Inc., 135 F.3d 166,

157 LRRM 2466 (1st Cir. 1998). In that case, the First Circuit agreed that that

employment dispute was the rare case in which injunctive relief ordering a four-week

return to work was warranted. It agreed with this district court’s finding:

       “I also find that Ralph has demonstrated irreparable harm. Though losses
       occasioned by employment disputes often do not rise to the level of irreparable

       5
         (See, https://www.mass.gov/news/baker-polito-administration-extends-moratorium-on-
evictions-and-foreclosures-to-october
17#:~:text=BOSTON%20%E2%80%94%20Today%2C%20Governor%20Charlie%20Baker,19%
20Emergency%2C%20which%20was%20signed

                                              -9-
       Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 10 of 11



       harm, Ralph’s case is different for two reasons. First, the harassment Ralph
       suffered at Lucent played a significant role in his breakdown. Medical evidence
       suggests that returning to work is essential to his recovery. Second, Ralph's
       disability will worsen the longer he is out of work. These circumstances
       distinguish Ralph’s case from the standard discrimination lawsuit.”

Id. at pp. 170-1. These facts presented a genuine issue of life and death. Peeples

hyperbolic claims do not. For instance, since his return to work at Arch Place, Peeples

alleges to have lost ten pounds because they feel they cannot take a sip of water or bite

to eat inside Arch Place. Even if Peeples is genuinely so concerned about COVID-19

that they cannot slip a straw or morsel of food into their mouth behind there mask at

their desk, there is no reason that Peeples needs to go long periods without eating or

drinking water as he claims. He can simply go wherever he feels safe to do so

whenever the need arises. His assertion to the contrary is not credible.

                                      IV. Conclusion

       On the evidentiary record before this Court, it cannot reasonably be said that

Plaintiff has demonstrated a strong likelihood of success on the merits. Accordingly, the

instant motion must be denied.

       Alternatively, the Court should schedule an evidentiary hearing on a preliminary

injunction in sixty days following limited and focused discovery by the parties. The

gravamen of Peeples’ case is whether working at Arch Place is an essential function of

his job. CSO, which knows his job best, contends it is. Peeples contends it is not. This

is a fact-intensive inquiry ill-suited to adjudication at hearing on a temporary restraining

order. “[C]ases involving reasonable accommodation turn heavily upon their facts and

an appraisal of the reasonableness of the parties’ behavior.” Rocafort v. IBM Corp., 334

F.3d 115, 120 (1st Cir. 2003), quoting Jacques v. Clean-Up Group, Inc., 96 F.3d 506,


                                            -10-
       Case 3:20-cv-30144-KAR Document 16 Filed 09/11/20 Page 11 of 11



515 (1st Cir. 1996). Only through the development of further evidence beyond what is

set forth in the Verified Complaint or Melody Arsenault’s Affidavit, may the likelihood of

success on the merits be more fully considered.


                                             Respectfully Submitted,

                                              /s/ Timothy F. Murphy
                                             Timothy F. Murphy, Esq.
                                             BBO No.: 556429
                                             Counsel for Defendant
                                             Skoler, Abbott & Presser, P.C.
                                             One Monarch Place, Suite 2000
                                             Springfield, Massachusetts 01144
                                             Tel.: (413) 737-4753/Fax: (413) 787-1941
Dated: September 11, 2020                    E-Mail: tmurphy@skoler-abbott.com

                              CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the above document filed
through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing on September 11, 2020.


                                              /s/ Timothy F. Murphy
                                             Timothy F. Murphy, Esq.




                                           -11-
